RENDERED: JANUARY 22, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals
                               NO. 2019-CA-1486-MR


JAMES PETTY, JR. AND MICHELLE
MARIE PETTY                                                           APPELLANTS


                  APPEAL FROM PULASKI CIRCUIT COURT
v.               HONORABLE MARCUS L. VANOVER, JUDGE
                         ACTION NO. 18-CI-00992


MORGAN PHELPS AND JAMES
KENNETH PETTY, III                                                       APPELLEES


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

DIXON, JUDGE: Appellants (the Pettys) appeal from the Pulaski Circuit Court’s

findings of fact, conclusions of law, and order, entered August 27, 2019, denying

their petition for grandparent visitation. After careful review of the record, brief,

and law, we affirm.
                    FACTS AND PROCEDURAL BACKGROUND

                On September 27, 2018, the Pettys filed a petition seeking visitation

with their two minor grandchildren pursuant to KRS1 405.021. The Pettys alleged

that prior to August 2018, when contact was unceremoniously discontinued, they

had enjoyed extensive, ongoing contact with their grandchildren and it would be in

the children’s best interest to grant them permanent and significant visitation.

Appellees, Morgan Phelps, the children’s mother, and James Kenneth Petty, III,

the children’s father, did not timely answer; however, Phelps, who has sole custody

of the children, opposed the motion. After a final hearing, the court found that the

Pettys had not met their burden of proof and denied their petition. This appeal

followed. Additional facts will be introduced as they become relevant.

                                         ANALYSIS

                Before addressing the Pettys’ claim, we must note that the appellees,

who are proceeding pro se on appeal, have failed to file briefs. Accordingly, we

are permitted to: “(i) accept the appellant[s’] statement of the facts and issues as

correct; (ii) reverse the judgment if the appellant[s’] brief reasonably appears to

sustain such action; or (iii) regard the appellee[s’] failure[s] as a confession of error

and reverse the judgment without considering the merits of the case.” CR2


1
    Kentucky Revised Statutes.
2
    Kentucky Rules of Civil Procedure.

                                            -2-
76.12(8)(c). Under the facts of this case, we decline to enforce a penalty and will

review the Pettys’ brief on its merit.

              “The Circuit Court may grant reasonable visitation rights to the . . .

grandparents of a child . . . if it determines that it is in the best interest of the child

to do so.” KRS 405.021(1)(a). In recognition of the parents’ fundamental superior

right to make decisions regarding their child’s care, custody, and control, the

Kentucky Supreme Court in Walker v. Blair, 382 S.W.3d 862 (Ky. 2012),

established a heightened standard by which circuit courts are to analyze

grandparent visitation claims.

              Under this heightened standard, unless parental unfitness is alleged, a

court must start with the presumption that a parent acts in the child’s best interest.

Id. at 870-71. To overcome this presumption and succeed on their petition, a

grandparent must demonstrate by “clear and convincing evidence that visitation

with the grandparent is in the child’s best interest. In other words, the grandparent

must show that the fit parent is clearly mistaken[.]” Id. at 871. Where the

grandparent fails to meet their burden, “parental opposition alone is sufficient to

deny [the petition].” Id. The Walker court also identified factors which a circuit

court may consider in reaching its determination. Id.

              The Pettys argue that the court misapplied the Walker analysis by

giving improper weight to Phelps’s opposition, despite finding it likely the children


                                            -3-
would benefit from future visitation with them. In support, the Pettys refer this

Court to two alleged misstatements of law in the final order. First, after expressing

a hope the parties would reconcile in the future, the trial court stated, “a custodial

parent’s wishes acting in the best interest of the children must control.” Second,

the court stated, “[t]he standard with which grandparent visitation cases are

determined ‘create[s] an almost insurmountable hurdle’ for grandparents seeking

visitation,” citing Justice Scott’s dissent in Walker. Based on the above, the Pettys

urge this Court to reverse the order denying them visitation and remand this matter

with instructions for the trial court to apply the proper standard.

             We review de novo. Carroll v. Meredith, 59 S.W.3d 484, 489 (Ky.

App. 2001). Contrary to the Pettys’ belief, the trial court’s denial of their petition

is not inherently erroneous simply because the court found that visitation would

likely benefit the children. The potential benefit and/or detriment of granting

visitation is merely one factor a court may consider and is not individually

determinative of the result. Walker, 382 S.W.3d at 871.

             Furthermore, the alleged misstatements of law do not require reversal.

The first statement, which was designated as a finding of fact, is a correct, albeit

perhaps incomplete, statement of the law. Where a grandparent does not meet the

burden of proof, which is what the court ultimately determined, the parent’s

decision controls, even if the court thinks a better decision could be made. Id. at


                                          -4-
870-71. As for the second alleged misstatement, while the Pettys argue it

demonstrates that the court relied solely on Justice Scott’s dissent and,

consequently, applied a more stringent standard, this is not accurate. The court

correctly identified the standard set forth by the Walker court when it stated that

Phelps’s opposition to visitation must be presumed to be in the children’s best

interest and that the Pettys had the burden to overcome that presumption through

clear and convincing evidence.

              Additionally, while the Pettys argue the court slavishly yielded to

Phelps’s decision, the findings of fact clearly demonstrate consideration of the

factors identified by the Walker court. As part of that consideration, the court

found that: (1) the lack of contact had not negatively impacted the children; and

(2) the animosity between the parties would likely result in a negative impact on

the children were visitation granted. The Pettys have not challenged these

findings. As a review of the order in toto demonstrates, the court correctly applied

the applicable law and the denial of the petition is supported by the court’s findings

of fact; thus, the Pettys’ claim fails.




                                          -5-
                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Pulaski

Circuit Court denying the Pettys’ petition for grandparent visitation is

AFFIRMED.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      NO BRIEF FILED FOR
                                           APPELLEES.
Joseph Brand Venters
Somerset, Kentucky




                                         -6-